Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/277,557 filed on 03/18/2021.
Claims 1 – 9 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 and 02/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 4, 6 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2019/0005536 A1) in view of Ferguson et al. (US 2019/0035044 A1).

Regarding claim 1, Uchida discloses: “a computerized system for providing article information to a customer [see para: 0012; In light of the above, an exemplary object of the present invention is to provide a sales promotion system, a sales promotion method, a non-transitory computer readable medium storing a sales promotion program], said system comprising: 
an optical image acquisition device for acquiring an optical image of an area of interest (AOI) in which articles are display to a customer [see para: 0034; As shown in FIGS. 3A and 3B, in order to detect a customer's action regarding a product, the 3D camera 210 takes an image of a product shelf (product display shelf) 300 on which a product 301 is placed (displayed) and further takes an image of a customer 400 who is thinking about purchasing the product 301 in front of the product shelf 300 in this exemplary embodiment. The 3D camera 210 takes an image of a product placement area of the product shelf 300 and an area where a customer picks up/looks at a product in front of the product shelf 300, which is a presentation area where a product is presented to a customer in the product shelf 300]; 
a processor module [see para: 0040; ach function (each processing) of the sales promotion device 100 may be implemented by a computer including CPU, memory and the like] operably in communication with the optical image acquisition device and for receiving an image input signal therefrom [see para: 0036; Each of the facial recognition camera 220 and the in-store camera 230 is an imaging device (2D camera) that takes and generates an image of a target]; and 
an output device [see para: 0029; a promotion information output unit 13] in communication with the processor for providing an output signal to a customer [see para: 0030; As described above, in the exemplary embodiment, a customer's action regarding a product is tracked, and promotion information is output to the customer based on the tracked customer's action regarding the product]; 
the processor sends an output signal having article data associated with said article to said output device [see para: 0030; As described above, in the exemplary embodiment, a customer's action regarding a product is tracked, and promotion information is output to the customer based on the tracked customer's action regarding the product], and 
said output device provides an output to the customer of said article data [see para: 0045; Note that, although an example where the promotion information in accordance with an action is generated and output to (displayed on) the information presentation device is described in this exemplary embodiment, the generated promotion information may be output to another device or system for further use of the promotion information. For example, the promotion information may be stored as a customer's wish list in the customer information DB or another database, and the promotion information may be provided to the customer through a network].
Uchida does not explicitly disclose: “wherein upon the processor detecting the article being removed from the area of interest (AOI)”.
However, Ferguson teaches: “wherein upon the processor detecting the article being removed from the area of interest (AOI) [see para: 0006; a confirmation module determining that the item has been removed from the compartment based at least on the detection of the presence of the item], 
Uchida to add the teachings of Ferguson as above, in order to determining that the item has been removed from the compartment or the table or shelves based on the detection of the presence of the item using image processing system [Ferguson see para: 0006].

Regarding claim 2, Uchida and Ferguson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Uchida discloses: “wherein said output device is a projector device [see para: 0038; the information presentation device 240 may be a projector], and wherein said projector device provides visual article data [see para: 0038; In order to effectively present information to customers, it is preferred to place the device (display the information) in a place which is easily viewable by customers, such as on the light of sight of customers or next to a product].

Regarding claim 3, Uchida and Ferguson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Uchida discloses: “wherein said AOI is a table [see para: 0034; As shown in FIGS. 3A and 3B, in order to detect a customer's action regarding a product, the 3D camera 210 takes an image of a product shelf (product display shelf) 300 on which a product 301 is placed (displayed)].

Regarding claim 4, Uchida and Ferguson disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Uchida discloses: “wherein the projector device projects the article data onto said table [see para: 0038; As shown in FIG. 3A, the information presentation device 240 may be a tablet terminal or an electronic paper (stationary POP device etc.), and it may be is placed on a shelf. Further, as shown in FIG. 3B, the information presentation device 240 may be a projector, and it may be placed near a shelf so as to display information on the shelf].

Regarding claim 6, Uchida and Ferguson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Uchida discloses: “wherein the system utilizes optical recognition of facial expressions, so as to ascertain the appeal by a subject in relation to said article [see para: 0042; Note that, although the distance image analysis unit 110 detects a customer's action in this example, it may detect a customer's facial expression (pleasure, surprise etc.), heart rate and the like based on the distance image and present the promotion information in accordance with the facial expression or heart rate. Further, a microphone may be mounted on a 3D camera, and a customer's voice input to the microphone may be recognized by a voice recognition unit. For example, based on the recognized voice, the feature (the loudness, pitch, tempo etc. of a voice) of a customer's conversation may be detected, and the promotion information may be presented in accordance with the feature of the conversation].

Regarding claim 7, Uchida and Ferguson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Uchida discloses: “wherein the output device is a projector device, and the processor ascertains the position of the article in the AOI in real time, and the projector device provides an image to the AOI in real time [see para: 0038; As shown in FIG. 3A, the information presentation device 240 may be a tablet terminal or an electronic paper (stationary POP device etc.), and it may be is placed on a shelf. Further, as shown in FIG. 3B, the information presentation device 240 may be a projector, and it may be placed near a shelf so as to display information on the shelf. And see para: 0084; Because it is possible to precisely grasp the hand motion by the 3D camera and thereby grasp the action on a product such as touching the product, picking up the product or rotating the product to read the label, the promotion information adapted to the motion can be displayed timely (real time)].

Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2019/0005536 A1) in view of Ferguson et al. (US 2019/0035044 A1) and further in view of Wu et al. (US 2021/0150545 A1).

Regarding claim 5, Uchida and Ferguson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Uchida and Ferguson do not explicitly disclose: “wherein the processor determines said article by way of artificial intelligence (AI)”.
However, Wu teaches: “wherein the processor determines said article by way of artificial intelligence (AI) [see para: 0163; The received or determined candidate recommendation list may be further used by the AI assistant for determining product recommendation information, which will be discussed below].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Uchida to add the teachings of Ferguson as above, to further incorporate the teachings of Wu to combine with a processor to determines article or products using artificial intelligence (AI) algorithm [Wu see para: 0163].

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2019/0005536 A1) in view of Ferguson et al. (US 2019/0035044 A1) and further in view of Francis et al. (US 2015/0327838 A1).

Regarding claim 8, Uchida and Ferguson disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Uchida and Ferguson do not explicitly disclose: “wherein the AOI is a table, and the image is a representation of a spotlight”.
However, Francis teaches: “wherein the AOI is a table, and the image is a representation of a spotlight [see para: 0115; ii. Spotlight area—The regions of interest in the image are highlighted, for example as green pixels in the greyscale image, to indicate to the operator which regions of the image will be used to make the measurements, encouraging the operator to maximise the areas of highlighted tissue].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Uchida to add the teachings of Ferguson as above, to further incorporate the teachings of Francis to have a table so that imaging device can project images or spotlight as a representation, the table can be shelf as long as plain flat surface to project information [Francis see para: 0115].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakamura (US 2018/0131915 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486